DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 15-24 in the reply filed on 07/28//2021 is acknowledged.
Claims 13 and 14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The examiner notes that Claims 21, 22, and 24 are also directed to the method claim and are withdrawn is well.  Election was made without traverse in the reply filed on 07/28/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 recites the limitations “the arrangement of holes”, “the side of the planar surface”, “the penetration”, “the skin or layer”, “the underlying paster”, and “the thin paper layer.”   There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. 20090223167) in view of Knauf (U.S. 8028495).
In re Claim 15, Anderson teaches a vertical or horizontal profiled element (100) for the interconnection of plasterboard panels to walls, having a planar surface (102) on which there is a plurality of holes which are uniformly distributed according to a series of mutually parallel rows.  (Figure 1)
Anderson does not specifically teach that the profile thickness being comprised between 0.4 and 1.5 millimeter.  However it does teach,  a side or diameter of which is equal to or smaller than three times a measurement of a thickness (1.2-3.5 mm) of said planar surface which constitutes said profiled element, a center distance between two of said holes that are mutually closer being equal to or greater than the thickness (0.4-1.5mm) of said profile.  Paragraph 0018 teaches holed that a 0-0.1 inches (0-2.54mm) in size and a spacing of 0.05-0.15 inches (1.25-3.81 mm).  A profile thickness between 0.4-1.5 mm is known as is evidence by Knauf.  Knauf (Figures 1a-3) also teaches a vertical or horizontal profiled element (100) for the interconnection of plasterboard panels to walls, that is 0.4-0.7 inches thick,  having a planar surface (2,3) on which there is a plurality of holes (6) which are uniformly distributed according to a series of mutually parallel rows (Column 4, Lines 61-63).  It would therefore be obvious for Anderson to also be within the 0.4-1.5 mm thickness ranges as is disclosed by Knauf to assure that the profile is durable.  (The examiner notes that the limitations directed to the hole spacing and profile thickness are the same as those listed in withdrawn claims 21 and 22.)  Further while Claim 24 has been withdrawn, should the applicant . 
Claim 16, 17, 18, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. 20090223167) in view of Knauf (U.S. 8028495), and in further view of Montanari (EP 2299043).
In re Claim Anderson and Knauf have been previously discussed.  Anderson and Knauf teach metal U shaped frames with a plurality of holes that are distributed uniformly according to a series of mutually parallel rows, so as to obtain, between two adjacent rows, an upper surface which delimits each distinct row of said laterally adjacent holes and is substantially shaped like an upturned U which determines a surface that is inclined in the direction of the adjacent holes that are arranged at its sides.  (Anderson - Figure 1-5)  (Knauf -Figures 1a-3)
Anderson and Knauf do not specifically teach the wall frame configuration taught by Clam 16.
 Montanari teaches one or more horizontal or vertical profiled elements, by one or more front posts (40), by one or more abutment posts (40), by one or more rear posts (40).  The examiner notes there are multiple vertical uprights (40) which can act as each of these post types.  There are one or more horizontal crossmembers (70), by one or more upper crossmembers (30) for said rear posts, said front posts and said abutment posts and also by a support for a track/guide (50) for sliding trolleys with which sliding doors or leaves are associated, all made of metal plate, which is used to achieve the support/resting and/or the fixing of plasterboard panels (83) that are adapted to define 
It would be obvious to one of ordinary skill in the art at the time the invention application was filed to adapt Anderson into the wall panel configuration disclosed by Montanari in order to build a wall panel around a sliding door as this is a common configuration in house construction.
In re Claims 17, 18, and 23, Anderson modified by Knauf and Montanari has been previously discussed.  Figure 3 of Anderson teaches a cone/conical tab  (104,105) at the holes that would be visible in a plan view.  They are at a lower surface which is opposite said upper surface and produces a localized increase in the thickness of said planar surface.  
This cone is capable of the functional limitation of providing a guide for a needle-like tip of a fastening screw to move toward an axis of the corresponding hole if said tip is arranged either on said upper surface or at said side walls or surfaces of each one of said holes and of said upper surface.  The conical shape is also capable of the functional limitation of directing the tip of the screw into an adjacent hole.  These screws press down on the planar surface which would further compress the underlying plasterboard with its paper and plaster layers.  However, these functional limitations are directed to the intended use of the product and are afforded on limited weight in a product claim.  Furthermore, the claim is directed to the profiled elements.  The plasterboard panels, paper, and screws have not been positively claimed.  Therefore, limitations directed to them are also not afforded patentable weight.
In re Claim 20, the modified Anderson has been previously discussed but does not teach that the side or diameter of the holes in the planar surface of the profiled elements (including the horizontal profiled element, said vertical profiled element, said front post, said abutment post, said rear post, said horizontal cross member, and said upper cross members detailed in Montanari) is equal to or smaller than three times to the thickness of the planar surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a hole diameter in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Limiting the size of the holes assure there is enough solid material in the profile of with respect to the thickness so that the profile is sturdy.
 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (U.S. 20090223167) in view of Knauf (U.S. 8028495) and Montanari (EP 2299043), and in further view of Aubuchone (U.S. 20090013633)
In re Claim 19, the modified Anderson has been previous discussed but does not teach a plan view said holes have, considering both said upper surface and said lower surface, a substantially X-like shape.
Aubuchone teaches metal framing members with holes (21).  Figures 2a and 2c show intersecting diagonal creases that form an X-like shape.  Such creases resulting from the depressing of the sheet metal to form the holes would be obvious to one of ordinary skill in the art.  The downward force the creates the hole or depression will fold .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM G BARLOW/Examiner, Art Unit 3633                                                                                                                                                                                                        

/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633